DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record Li et al. (US 2020/0081044 A1) discloses a power flow calculation method and device for an alternating current (AC)-direct current (DC) interconnected power system, a storage medium and terminal. A state of a DC network is calculated according to a control mode of a converter station, and a connection point between the DC network and an AC network is equivalent to a power node; and power flow calculation is performed through a Newton-Raphson method.
However, Li et al. either singularly or in combination, fail to anticipate or render obvious a  power flow analysis device for an AC/DC hybrid system, the AC/DC hybrid system comprises a DC transmission system, the DC transmission system comprises a converter station having a rectifier and an inverter, wherein the power flow analysis device comprises: obtaining an AC system voltage and a commutation reaction of the DC transmission system, a first trigger angle of the rectifier, and a second trigger angle of the inverter; constructing an AC equivalent model according to the AC system voltage, the commutation reaction, the first trigger angle, and the second trigger angle; and performing a power flow calculation according to the AC equivalent model to obtain a power flow analysis result of the AC/DC hybrid system, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Regarding claim 6, Li et al. either singularly or in combination, fail to anticipate or render obvious a power flow analysis method for an AC/DC hybrid system, the AC/DC hybrid system comprises a DC transmission system, the DC transmission system comprises a converter station having a rectifier and an inverter, wherein the power flow analysis method comprises the following steps: constructing an AC equivalent model according to the AC system voltage, the commutation reaction, the first trigger angle, and the second trigger angle; and performing a power flow calculation according to the AC equivalent model to obtain a power flow analysis result of the AC/DC hybrid system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864